DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 25 May 2022, regarding application number 16/720,470.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1, 3-11 and 13-25 remain pending in the application, while claims 2 and 12 have been cancelled. Claims 1, 11 and 21 were amended in the Amendments to the Claims. 

Response to Arguments
	Applicant’s arguments, see Page 8, filed 25 May 2022, with respect to the rejections under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 

Applicant’s arguments, see Pages 9-14, with respect to the rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive. Applicant has amended subject matter previously recited in claims 2 and 12 into independent claims 1, 11 and 21. Specifically, claims 1, 11 and 21 were amended to include the following: "wherein the facility description further comprises a set of instructions for the initial path, and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions". Examiner respectfully disagrees with Applicant’s arguments because the Knopow reference, as discussed in the prior office action and as discussed in more detail below, teaches the above features incorporated into the independent claims.
Regarding Li and Knopow, Applicant has argued the following on pages 9-11:
“Both Li and Knopow do not disclose, teach, or suggest the instructions as recited by amended independent claims 1, 11, and 21…
Turning to Knopow, the Office relies on column 6, lines 63-67, and column 7, lines 1-4 to allege that inputs 43, 44, 46, and 48 to provide the instructions to move the robot. However, Knopow further discloses that inputs 43, 44, 46, and 48 are all manual inputs from a user. Knopow at column 11, lines 42-62; column 12, lines 6-20, 41-45, 60-65; and column 13, lines 25-39 that the user manipulates the operation of the robotic device. Knopow fails to disclose, teach, or suggest employing sensors or a data file in order to provide a facility description and instructions for moving the robotic device as recited by the claimed embodiments…
There is no disclosure, teaching, suggestion, or motivation in either Li or Knopow that the facility description further comprises a set of instructions for an initial path; and the instructions move the robotic device around the facility according to the set of instructions for the initial path as recited in amended independent claims 1, 11, and 21. Applicant does not admit that Li and Knopow are properly combinable, but even if they were, the resultant combination would fail to recite the facility description further comprises a set of instructions for an initial path; and the instructions move the robotic device around the facility according to the set of instructions for the initial path as in amended independent claims 1, 11, and 21. Li and Knopow each fail to disclose, teach, suggest, or otherwise motivate a person of ordinary skill in the art to include all of the features of amended independent claims 1, 11, and 21. Therefore, Applicant respectfully submits that amended independent claims 1, 11, and 21 are non-obvious over Li in view of Knopow.
Examiner respectfully disagrees because the amended claims do not require the instructions to be obtained from sensor data or a data file other than from manual input. The amended claims, instead, recite “wherein the facility description further comprises a set of instructions for the initial path, and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions;”, which Knopow teaches. As discussed in the prior office action, col. 6, lines 63-67, and col. 7, lines 1-4 of Knopow teach a user inputting a set of instructions into the robotic device for the initial path, and the robotic device moves along the initial path according to the set of instructions. Figures 7-8 and col. 11, line 21 – col. 12, line 65 provide additional details, where the paths/routes 242, 244 and 250 in Knopow correspond to the initial path as claimed in the amended independent claims. 
See specifically the following:
col. 11, lines 45-52 “In training mode 300, a user (not shown) manipulates the position of floor cleaning device 22 via interaction with handle 40 through a desired cleaning path 226 while avoiding obstacles 240. As a user transitions between areas 220, 222, 224 with floor cleaning device 22, the user specifies which of cleaning systems 110, 112, 114 is initiated and operated based on interaction with inputs 43, 44, 46, 48.”
col. 12, lines 45-53 “Having been trained and stored and/or returned to base station 246, floor cleaning device 22 is ready for autonomous multi-mode cleaning operations. Understandably, paths 242, 244, and 250 are merely exemplary of an expeditious cleaning routine. Furthermore, as training of floor cleaning device 22 occurs by manual manipulation of the device along the cleaning route, floor cleaning device 22 can readily avoid obstacles 240 or the like as such is required during manual manipulation of floor cleaning device 22 by a user.” and
col. 12, lines 54-57 “Having been trained for autonomous operation, controller 60 initiates subsequent operation of floor cleaning device 22 through cleaning routes 242, 244, 250 and the associated cleaning modalities as previously defined by the user.”
During manual training of the floor cleaning device, the user defines both the moving directions of the initial path and the type of cleaning system to be initiated for each area. The moving directions and types of cleaning system/modalities are a set of instructions for the initial path. 
Therefore, Knopow teaches the subject matter incorporated into claims 1, 11 and 21. Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Knopow. See full details below.
Additionally, see the prior art made of record and not relied upon in the Conclusion, which could be used to render obvious the amended independent claims.
Applicant has additionally argued the following:
“Dependent claims 3-10, 13-20, and 22-25 depend directly or indirectly from amended independent claims 1, 11, or 21 and include all the features recited therein. The alleged combination of Li and Knopow fail to disclose, teach, or suggest each and every feature of amended claims 3-10, 13-20, and 22-25. Therefore, Applicant respectfully submits that amended claims 3-10, 13-20, and 22-25 are non-obvious over Li and Knopow...
The alleged combination of Li and Knopow fails to disclose, teach, or suggest each and every feature of amended independent claims 1, 11, and 21. Therefore, Applicant submits that, since amended independent claims 1, 11, and 21 are not rendered obvious by the combination of Li and Knopow, for the above reasons, amended claims 3-10, 13-20, and 22-25, which depend from independent claims 1, 11, or 21 are also non-obvious. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). ("If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious." MPEP § 2143.03.) Applicant respectfully requests that the 35 U.S.C. §103 rejection over Li and Knopow be withdrawn.”
Examiner respectfully disagrees because claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Knopow, as discussed above.
Regarding Li and Afrouzi and Li and Cheuvront, Applicant has made similar arguments to the arguments discussed above. Although Examiner does not agree with Applicant’s arguments that “Both Li and Afrouzi do not disclose, teach, or suggest the instructions as recited by amended independent claims 1, 11, and 21.” and “Both Li and Cheuvront do not disclose, teach, or suggest the instructions as recited by amended independent claims 1, 11, and 21.”, the arguments are moot because claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Knopow, as discussed above.

Claim Objections
Claim 21 is objected to because of the following informality:  
Lines 4-5 recite "wherein the facility description further comprises a set of instructions for the initial path,"; however, is no prior recitation of "the initial path". It is recommended to amend "wherein the facility description further comprises a set of instructions for the initial path," to "wherein the facility description further comprises a set of instructions for an initial path,".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9-11, 16, 18-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li US2017329343A1, in view of Knopow US 8774970 B2.
Regarding claim 1, Li teaches a method of generating a map of a facility using a mobile robotic device, the method comprising: by a processor, receiving a facility description comprising an initial path and one or both of the following: a first number of navigable openings that are positioned along the initial path, or a first number of barriers that are positioned along the initial path (see Li para [0120] and para [0156]);
By the processor, causing the robotic device to move along the initial path (see Li para [0120]);
by one or more sensors of the robotic device as the robotic device moves along the initial path, capturing a data set of sensed characteristics of the facility	(see Li para [0120]); and by the processor: analyzing the data set to detect navigable openings along the initial path, for each of the navigable openings, assigning an identifier to the navigable opening, using the identifiers of the navigable openings to develop a map of the facility that includes the navigable openings, and saving the map to a data store (see Li para [0022] and [0120]).
Li does not explicitly disclose wherein the facility description further comprises a set of instructions for the initial path, and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions.
However, Knopow teaches a method of generating a map of a facility using a mobile robotic device (see all Figs. and col. 4, lines 16-31), the method comprising: by a processor, receiving a facility description comprising an initial path, wherein the facility description further comprises a set of instructions for the initial path, and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions (see Knopow Figs. 7-8; col. 6, lines 63-67; col. 7, lines 1-4; and col. 11, line 21 – col. 12, line 65 especially:
col. 11, lines 45-52 “In training mode 300, a user (not shown) manipulates the position of floor cleaning device 22 via interaction with handle 40 through a desired cleaning path 226 while avoiding obstacles 240. As a user transitions between areas 220, 222, 224 with floor cleaning device 22, the user specifies which of cleaning systems 110, 112, 114 is initiated and operated based on interaction with inputs 43, 44, 46, 48.” and
col. 12, lines 54-57 “Having been trained for autonomous operation, controller 60 initiates subsequent operation of floor cleaning device 22 through cleaning routes 242, 244, 250 and the associated cleaning modalities as previously defined by the user.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Knopow to Li. That is, it would have been obvious modify the process of Li to further include a set of instructions for the initial path, and cause the robotic device to move along the initial path by causing the robotic device to move around the facility according to the set of instructions, as taught by Knopow. 
Knopow teaches this known technique to restrict unnecessary movement of the robot that might result in energy loss. A person having ordinary skill in the art would have been motivated to apply the same technique to the process Li in order to attain the same results. 
Application of the known technique taught by Knopow to the process taught by Li would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the facility description further comprises a set of instructions for the initial path, and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 6, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li further teaches comprising, by the processor: analyzing the data set to detect the barriers that are positioned along the initial path; for each of the barriers, identifying a width of the barrier; and when developing the map of the facility, also including the barriers in the map of the facility (see Li para [0120]).
Regarding claim 8, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li further teaches wherein: the facility description comprises the first number of barriers that are positioned along the initial path; and analyzing the data set to detect each navigable opening along initial path comprises: detecting each barrier along the initial path, and for each detected barrier, identifying an opening that begins or ends at an endpoint of the detected barrier (see Li para [0136]). The barrier is interpreted to be the wall and the navigable opening is interpreted to be the space between the door frames.
Regarding claim 9, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li further teaches wherein the mobile robotic device comprises a robotic cleaning device, and the method further comprises, by the mobile robotic device, using the map to navigate within and clean the facility (see Li para [0138]).
Regarding claim 10, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li further teaches wherein the mobile robotic device comprises a robotic cleaning device, and the method further comprises, by the mobile robotic device, cleaning the facility while moving along the initial path and capturing the data set of sensed characteristics (see Li para [0119]).
Regarding claim 11, Li teaches a system for generating a map of a facility, the system comprising: a robotic device comprising a transport assembly, a plurality of sensors and a processor (see Li para [0122]); 
a memory containing programming instructions that are configured to cause the processor to: receive a facility description comprising an initial path and one or both of the following: a first number of navigable openings that are positioned along the initial path, or a first number of barriers that are positioned along the initial path (see Li para [0120] and [0247]), 
cause the transport assembly to move the robotic device along the initial path, receive, from the sensors, a data set of sensed characteristics of the facility, analyze the data set to detect navigable openings along the initial path, for each of the navigable openings, assign an identifier to the navigable opening (see Li para [0136] and [0172]), 
and use the identifiers of the navigable openings to develop a map of the facility that includes the navigable openings (see Li para [0137]), 
and save the map to a data store (see Li para [0247]).
Li does not explicitly teach wherein the facility description further comprises a set of instructions for the initial path; the instructions to cause the transport assembly to move the robotic device along the initial path comprise instructions to move the robotic device around the facility according to the set of instructions for the initial path. 
However, Knopow teaches a system for generating a map of a facility, the system comprising: a robotic device comprising a transport assembly, a plurality of sensors and a processor (see all Figs. and col. 4, lines 16-31); a memory containing programming instructions that are configured to cause the processor to: receive a facility description comprising an initial path, wherein: the facility description further comprises a set of instructions for the initial path; the instructions to cause the transport assembly to move the robotic device along the initial path comprise instructions to move the robotic device around the facility according to the set of instructions for the initial path (see Knopow Figs. 7-8; col. 6, lines 63-67; col. 7, lines 1-4; and col. 11, line 21 – col. 12, line 65 especially:
col. 11, lines 45-52 “In training mode 300, a user (not shown) manipulates the position of floor cleaning device 22 via interaction with handle 40 through a desired cleaning path 226 while avoiding obstacles 240. As a user transitions between areas 220, 222, 224 with floor cleaning device 22, the user specifies which of cleaning systems 110, 112, 114 is initiated and operated based on interaction with inputs 43, 44, 46, 48.” and
col. 12, lines 54-57 “Having been trained for autonomous operation, controller 60 initiates subsequent operation of floor cleaning device 22 through cleaning routes 242, 244, 250 and the associated cleaning modalities as previously defined by the user”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Knopow to Li. That is, it would have been obvious modify the system of Li to further include a set of instructions for the initial path, and cause the robotic device to move along the initial path by causing the robotic device to move around the facility according to the set of instructions, as taught by Knopow. 
Knopow teaches this known technique to restrict unnecessary movement of the robot that might result in energy loss. A person having ordinary skill in the art would have been motivated to apply the same technique to the system Li in order to attain the same results. 
Application of the known technique taught by Knopow to the system taught by Li would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the facility description further comprises a set of instructions for the initial path; and the instructions to cause the transport assembly to move the robotic device along the initial path comprise instructions to move the robotic device around the facility according to the set of instructions for the initial path. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 16, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li further teaches comprising additional programming instructions that are configured to cause the processor to: analyze the data set to detect the barriers that are positioned along the initial path; for each of the barriers, identify a width of the barrier; and when developing the map of the facility, also include the barriers in the map of the facility (see Li para [0120]).
Regarding claim 18, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li further teaches wherein: the facility description comprises the first number of barriers that are positioned along the initial path; and the instructions to analyze the data set to detect each navigable opening along initial path comprise instructions to: detect each barrier along the initial path, and for each detected barrier, identify an opening that begins or ends at an endpoint of the detected barrier (see Li para [0136]). The barrier is interpreted to be the wall and the navigable opening is interpreted to be the space between the door frames.
Regarding claim 19, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li further teaches wherein: the robotic device comprises a robotic cleaning device; and the system further comprises additional programming instructions that are configured to cause robotic cleaning device to use the map to navigate within and clean the facility (see Li para [0138]).
Regarding claim 20, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li further teaches wherein: the mobile robotic device comprises a robotic cleaning device; and the system further comprises additional programming instructions that are configured to cause robotic cleaning device to clean the facility while moving along the initial path and capturing the data set of sensed characteristics (see Li para [0119] and [0120]).
Regarding claim 21, Li teaches a method of generating a map of a facility using a mobile robotic device, the method comprising: by a processor, receiving a facility description comprising a number of navigable openings, a number of barriers, or both; by one or more sensors of the robotic device (see Li para [0122]); 
capturing a data set of sensed characteristics of the facility; and by the processor: analyzing the data set to detect navigable openings in the facility, for each of the navigable openings, assigning an identifier to the navigable opening, using the identifiers of the navigable openings to develop a map of the facility that includes the navigable openings, and saving the map to a data store (see Li para [0022] and [0120]).
Li does not explicitly teach wherein the facility description further comprises a set of instructions for an initial path; and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions. 
However, Knopow teaches a method of generating a map of a facility using a mobile robotic device (see all Figs. and col. 4, lines 16-31), the method comprising: by a processor receiving a facility descripting wherein the facility description comprises a set of instructions for an initial path; and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions (see Knopow Figs. 7-8; col. 6, lines 63-67; col. 7, lines 1-4; and col. 11, line 21 – col. 12, line 65 especially:
col. 11, lines 45-52 “In training mode 300, a user (not shown) manipulates the position of floor cleaning device 22 via interaction with handle 40 through a desired cleaning path 226 while avoiding obstacles 240. As a user transitions between areas 220, 222, 224 with floor cleaning device 22, the user specifies which of cleaning systems 110, 112, 114 is initiated and operated based on interaction with inputs 43, 44, 46, 48.” and
col. 12, lines 54-57 “Having been trained for autonomous operation, controller 60 initiates subsequent operation of floor cleaning device 22 through cleaning routes 242, 244, 250 and the associated cleaning modalities as previously defined by the user”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Knopow to Li. That is, it would have been obvious modify the process of Li to further include a set of instructions for the initial path, and cause the robotic device to move along the initial path by causing the robotic device to move around the facility according to the set of instructions, as taught by Knopow. 
Knopow teaches this known technique to restrict unnecessary movement of the robot that might result in energy loss. A person having ordinary skill in the art would have been motivated to apply the same technique to the process Li in order to attain the same results. 
Application of the known technique taught by Knopow to the process taught by Li would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the facility description further comprises a set of instructions for an initial path; and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 22, Modified Li teaches the method of claim 21 and as addressed in the rejection above in claim 21, Li further teaches wherein the method further comprises, as the one or more sensors of the robotic device capture the data set, rotating the robotic device to sense characteristics of the facility from multiple angles around the robotic device (see Li para [0117] and para [0182]).
Regarding claim 25, Modified Li teaches the method of claim 21 and as addressed in the rejection above in claim 21, Li further teaches wherein the mobile robotic device comprises a robotic cleaning device, and the method further comprises, by the mobile robotic device, using the map to navigate within and clean the facility. (see Li para [0138]).

Claim 3-5, 13, 14, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (as modified by Knopow) in view of Afrouzi US20190120633.
Regarding claim 3, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li does not explicitly teach wherein: the sensed characteristics of the facility comprise a plurality of openings; and analyzing the data set to detect the navigable openings in the facility comprises, for each opening in the sensed characteristics: 
determining a width of the opening, and determining whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device 
However, Afrouzi teaches wherein: the sensed characteristics of the facility comprise a plurality of openings; and analyzing the data set to detect the navigable openings in the facility comprises, for each opening in the sensed characteristics: 
determining a width of the opening, and determining whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device (see US20190120633 Afrouzi para [0075] and [0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of considering the threshold width of an opening as addressed in Afrouzi for the robot to not become stuck in a tight opening. 
Regarding claim 4, Modified Li teaches the method as taught in claim 3, Afrouzi further teaches wherein identifying the width of each opening comprises identifying a width dimension for the opening that is either (a) a distance from an adjacent endpoint of the initial path to a barrier that is adjacent to the navigable opening, or (b) a distance between two barriers that are adjacent to the navigable opening (see Afrouzi para [0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of identifying the width of an opening as addressed in Afrouzi for the robot to not become stuck in a tight opening.  
Regarding claim 5, Modified Li teaches the method as taught in claim 3, Afrouzi further teaches wherein identifying the width of each opening in the sensed characteristics comprises: (i) identifying a distance between a first end of the navigable opening and a start position that is either (a) a starting point of the initial path or (b) a second end of a previous navigable opening (see Afrouzi para [0102]); 
and (ii) identifying a distance between a second end of the navigable opening and either (a) the start position or (b) the first end of the navigable opening (see Afrouzi para [0102]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of identifying the width of an opening as addressed in Afrouzi for the robot to avoid collision with a barrier.
  Regarding claim 13, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li does not explicitly teach wherein: the sensed characteristics of the facility comprise a plurality of openings; 
and the instructions to analyze the data set to detect the navigable openings in the facility comprise instructions to, for each opening in the sensed characteristics: determine a width of the opening, 
and determine whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device.
However, Afrouzi teaches wherein: the sensed characteristics of the facility comprise a plurality of openings; 
and the instructions to analyze the data set to detect the navigable openings in the facility comprise instructions to, for each opening in the sensed characteristics: determine a width of the opening, 
and determine whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device (see Afrouzi para [0075] and [0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li in include the feature of considering the threshold width of an opening as addressed in Afrouzi for the robot to not become stuck in a tight opening. 
Regarding claim 14, Modified Li teaches the system of claim 13 and as addressed above in the rejection of claim 13, Afrouzi further teaches wherein the instructions to identify the width of each opening comprise instructions to identify a width dimension for the opening that is either (a) a distance from an adjacent endpoint of the initial path to a barrier that is adjacent to the navigable opening, or (b) a distance between two barriers that are adjacent to the navigable opening (see Afrouzi para [0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of identifying the width of an opening as addressed in Afrouzi for the robot to not become stuck in a tight opening.  
Regarding claim 15, Modified Li teaches the system of claim 13 and as addressed above in the rejection of claim 13, Afrouzi further teaches wherein the instructions to identify the width of each opening in the sensed characteristics comprise instructions to: (i) identify a distance between a first end of the navigable opening and a start position that is either (a) a starting point of the initial path or (b) a second end of a previous navigable opening (see Afrouzi para [0102]); 
and (ii) identify a distance between a second end of the navigable opening and either (a) the start position or (b) the first end the navigable opening (see Afrouzi para [0102]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of identifying the width of an opening as addressed in Afrouzi for the robot to avoid collision with a barrier.  
Regarding claim 23, Modified Li teaches the method of claim 21 and as addressed in the rejection above in claim 21, Li does not disclose wherein: the sensed characteristics of the facility comprise a plurality of openings; and analyzing the data set to detect the navigable openings in the facility comprises, for each opening in the sensed characteristics: determining a width of the opening, and determining whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device 
However, Afrouzi teaches wherein: the sensed characteristics of the facility comprise a plurality of openings; and analyzing the data set to detect the navigable openings in the facility comprises, for each opening in the sensed characteristics: determining a width of the opening, and determining whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device (see US20190120633 Afrouzi para [0075] and [0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li in include the feature of considering the threshold width of an opening as addressed in Afrouzi for the robot to not become stuck in a tight opening. 

Claim 7, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (as modified by Knopow) in view of Cheuvront US 20170361468 A1.
Regarding claim 7, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li does not explicitly teach by the processor, for one or more of the navigable openings: determining whether the system has received an instruction to map an area within the navigable opening;
 and only if the system has received an instruction to map the area within the navigable opening: causing the robotic device to move into the area, by one or more sensors of the robotic device as the robotic device moves within the area,
 capturing sensed characteristics of the area, and including structural information corresponding to the sensed characteristics of the area in the map 
However, Cheuvront teaches by the processor, for one or more of the navigable openings: determining whether the system has received an instruction to map an area within the navigable opening;
 and only if the system has received an instruction to map the area within the navigable opening: causing the robotic device to move into the area, by one or more sensors of the robotic device as the robotic device moves within the area,
 capturing sensed characteristics of the area, and including structural information corresponding to the sensed characteristics of the area in the map (see Cheuvront para [0108] and [0187]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of instructing a robot to capture structural information of an area as mentioned in Cheuvront to restrict unnecessary movement of the robot that might result in energy loss.
Regarding claim 17, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li does not explicitly teach further comprising additional programming instructions that are configured to cause the processor to, for one or more of the navigable openings: 
Determine whether the system has received an instruction to map an area within the navigable opening;
 and only if the system has received an instruction to map the area within the navigable opening:
 cause the robotic device to move into the area, by one or more sensors of the robotic device as the robotic device moves within the area, capture sensed characteristics of the area, and include structural information corresponding to the sensed characteristics of the area in the map.
However, Cheuvront teaches further comprising additional programming instructions that are configured to cause the processor to, for one or more of the navigable openings: 
Determine whether the system has received an instruction to map an area within the navigable opening; and only if the system has received an instruction to map the area within the navigable opening:
 cause the robotic device to move into the area, by one or more sensors of the robotic device as the robotic device moves within the area, capture sensed characteristics of the area, and include structural information corresponding to the sensed characteristics of the area in the map (see Cheuvront para [0108] and [0187]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of instructing a robot to capture structural information of an area as mentioned in Cheuvront to restrict unnecessary movement of the robot that might result in energy loss.
Regarding claim 24, Modified Li teaches the method of claim 21 and as addressed in the rejection above in claim 21, Li does not explicitly teach further comprising, by the processor, for one or more of the navigable openings: 
determining whether the system has received an instruction to map an area within the navigable opening; 
and only if the system has received an instruction to map the area within the navigable opening: causing the robotic device to move into the area, 
by one or more sensors of the robotic device as the robotic device moves within the area, capturing sensed characteristics of the area, 
and including structural information corresponding to the sensed characteristics of the area in the map 
However, Cheuvront teaches further comprising, by the processor, for one or more of the navigable openings: 
determining whether the system has received an instruction to map an area within the navigable opening; 
and only if the system has received an instruction to map the area within the navigable opening: causing the robotic device to move into the area, 
by one or more sensors of the robotic device as the robotic device moves within the area, capturing sensed characteristics of the area, 
and including structural information corresponding to the sensed characteristics of the area in the map (see Cheuvront para [0108] and [0187]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of instructing a robot to capture structural information of an area as mentioned in Cheuvront to restrict unnecessary movement of the robot that might result in energy loss.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer US20180314254A1, Gariepy US20190360835A1 and Wu US20220022716A1 each teach a method of generating a map of a facility using a mobile robotic device, the method comprising: by a processor, receiving a facility description comprising an initial path, wherein the facility description comprises a set of instructions for the initial path, and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions; by the processor, causing the robotic device to move along the initial path; by one or more sensors of the robotic device as the robotic device moves along the initial path, capturing a data set of sensed characteristics of the facility; and by the processor: develop a map of the facility, and saving the map to a data store. See Bauer at Fig. 2; [0020], [0023] and [0041]-[0048]. See Gariepy at Fig. 6; [0005]-[0007] and [0078]-[0092]. See Wu at Fig. 6; Abstract; [0006]-[0011].
US 20140088761 A1 teaches a sensor body using proximity sensors to detect a floor surface and obstacles in the environment.
CN 104898660 A teaches a method to obtain a topology map by using an indoor environment screen. 
US 20180311820 A1 teaches a robot that stores data representing objects, or obstacles associated with cost values.
It is noted that these references could be used to render obvious the examined claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664